DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2021 has been entered.

Response to Arguments
In response to applicant’s argument that the newly added limitations to claim 1 are not disclosed in the cited art.
Claim 1 reads on Bianco except for the portion of the at least one charging cable extending between a first cutout at an exterior facing surface and a second cutout at an exterior facing surface being external to the charging station and the boom. The placement of a portion of the at least one charging cable externally to the charging station and the boom would not have modified the operation of the system. The performance of the at least one charging cable and the charging station would be the same whether the portion of the at least one charging cable between the first cutout and 
Moreover, the applicant has not disclosed that having a portion of the at least one charging cable between the first cutout and the second cutout being external to the charging station and the boom solves any stated problem or is for any particular purpose that produces a new and unexpected result.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the replaceable element" in Lines 8 and 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “a replaceable attachment” in Line 5. For the purpose of examination the limitations of Lines 8 and 10 are interpreted as reciting: the replaceable attachment. 

Claim 1, Lines 10 and 13-14;  Claim 3; Line 1; Claim 5, Line 1; Claim 6, Lines 1-3;  Claim 13, Lines 2-3; Claim 14, Line 1; Claim 15, Lines 2-3; and Claim 23, Lines 1-2 recite the limitation "the charging cable".  There is insufficient antecedent basis for this limitation in the claims.
at least one charging cable. 

Claims 2-10, 12-16, 21 and 23-24 are also rejected under 112(b) as the claims inherit the deficiencies in claim 1 as identified above.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 12-13, 15, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bianco et al. (2016/0207408).
Claim 1: Bianco teaches a charging station (100) for charging a battery of an electric or hybrid vehicle (Par.1), said charging station (100) comprising: a main body (111-113) (Par.33-34) which receives system components (Fig.3); at least one charging cable (101) (Par.39) (Fig.6); and a replaceable attachment (106) which has a boom (200) arranged rigidly in the replaceable attachment (106) (Fig.3a), the boom (200) is configured to support the at least one charging cable (101), in order to keep the at least one charging cable (101) away from the ground during the charging operation (Par.51), wherein the main body (111-113) and the replaceable attachment (106) extend vertically, and the boom (200) is positioned at the top end of the charging station (100) and extends laterally with respect to the main body (111-113) and the replaceable attachment (106), wherein the at least one charging cable (101) is positioned through a first cutout (Fig.6, Where the cable (101) enters from element 217.) at a top end of the boom (200) that leads to the system components in the main body (111-113) and a second cutout (Fig.6, Where the cable (101) exits to element 400.) at a terminal end of the boom (200), such that a portion of the charging cable (101) spans between the first cutout and the second cutout (Fig.6) .
Bianco does not explicitly teach the first cutout is at an exterior facing surface of the boom; the second cutout is at an exterior facing surface of the boom; and wherein an entirety of the portion of the at least one charging cable that extends from the first cutout to the second cutout is positioned exterior to the boom and the charging station.
The entirety of the portion of the at least one charging cable that extends from the first cutout and the second cutout being positioned at an exterior of the boom and the charging station would be an obvious matter of design choice that would not affect 
Claim 2: Bianco teaches the limitations of claim 1 as disclosed above. Bianco teaches the boom (200) is arranged at an upper end of the replaceable attachment (106) (Fig.3a).
Claim 3: Bianco teaches the limitations of claim 1 as disclosed above. Bianco teaches the at least one charging cable (101) is fixed on the boom (200) at at least one location (Fig.3a).  
Claim 4: Bianco teaches the limitations of claim 3 as disclosed above. Bianco teaches the location is at a front end20 of the boom (200) (Fig.6). 
Claim 12: Bianco teaches the limitations of claim 11 as disclosed above. Bianco teaches the cutout is provided at a front end of the boom (200) (Fig.3a).10  
Claim 13: Bianco teaches the limitations of claim 11 as disclosed above. Bianco teaches the edge of the cutout is rounded at least in part (Fig.3a), to either prevent or limit damage to the at least one charging cable.  
Claim 15: Bianco teaches the limitations of claim 1 as disclosed above. Bianco teaches at least one transverse strut (208) arranged in the boom (200) (Par.41), which transverse strut (208) runs either above or 20 below the at least one charging cable (101) and makes contact with the charging cable (101) (Fig.3a).  
Claim 21: Bianco teaches the limitations of claim 20 as disclosed above. Bianco teaches the boom (200) constitutes an exterior shell of the charging station (100) (Fig.1).  
Claim 24: Bianco teaches the limitations of claim 1 as disclosed above. Bianco  teaches a cross-section of the boom (200) narrows in a direction of the terminal end (Fig.6).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bianco et al. (2016/0207408) as applied to claim 1 above, and further in view of Baxter et al. (2016/0185244).
Claim 5: Bianco teaches the limitations of claim 3 as disclosed above. Bianco does not explicitly teach the at least one charging cable is connected on the boom by a strain relief.
Baxter teaches a charging station (300) comprising: at least one charging cable (325) (Par.27) (Fig.3); the at least one charging cable (325) is connected to a support by a strain relief (420) (Par.28) (Fig.4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Baxter in the device of Bianco to have had protected the charging cable from damage due to a pull force (Par.28).

Claims 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bianco et al. (2016/0207408) as applied to claim 3 above, and further in view of Petrie et al. (2013/0187601).25
Claims 6-7 and 9-10: Bianco teaches the limitations of claim 3 as disclosed above. Bianco does not explicitly teach the charging cable is fixed on the boom by way of a ring which is made from a polymer material, encloses the charging cable, and applies a defined pressure to the surface of the charging cable; the polymer material is a plastic or rubber; the ring is connected by way of a screw connection to a front end of the boom; a sealing ring is arranged between the ring and the screw connection, or a counterpiece is arranged between the ring and the front end.   
Petrie teaches a charging cable (611) is fixed on a support by way of a ring (623) which is made from a polymer material (Par.78), encloses the charging cable (611) (Fig.16), and applies a defined pressure to the surface of the charging cable (611) (Par.93); the polymer material is a plastic or rubber (Par.78); the ring (623) is connected by way of a screw connection (Par.94); a sealing ring (649) is arranged between the ring and the screw connection (Par.95).   
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Petrie in the device of Bianco to have had hermetically seal the connections (Par.95) and connect the cable to the charging station at a given critical level of force (Par.91).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bianco et al. (2016/0207408) and Petrie et al. (2013/0187601) as applied to claim 6 above, and further in view of Rosal et al. (2007/0231621).25
Claim 8: Bianco and Petrie teach the limitations of claim 3 as disclosed above. The combination of Bianco and Petrie does not explicitly teach the ring has a hardness of less than 70 Shore A.   
Rosal teaches a sealing ring having a hardiness of 70 shore A (Par.170).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Rosal in the combination to have achieved sufficient expandability, compressibility (Par.97) and sealing (Par.170).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bianco et al. (2016/0207408) as applied to claim 1 above, and further in view of Poppeo et al. (2017/0011819).25
Claim 14: Bianco teaches the limitations of claim 1 as disclosed above. Bianco does not explicitly teach the at least one charging cable has a sheath, the sheath comprising polyvinyl chloride, polyurethane, chloroprene rubber, 1 butadiene rubber, poly (tetrafluoroethylene-co-hexafluoropropylene) or silicone.  
Poppeo teaches at least one charging cable (Par.31) has a sheath comprising polyurethane (Par.3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Poppeo in the device of Bianco to have had ensured that the cable is resistant to wear and chemicals (Par.3).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bianco et al. (2016/0207408) as applied to claim 1 above, and further in view of Johnson et al. (2017/0129356).
Claim 16: Bianco teaches the limitations of claim 1 as disclosed above. Bianco does not explicitly teach a height H of the main body with the replaceable attachment is from 2.4 to 3.0 meters.  
Johnson teaches a main body (102) of a charging station (100) has a height from 1.22 to 3.66 meters (Par.68)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Johnson in the device of Bianco to have had fabricated a charging station to any height (Par.68) optimal for user comfort while utilizing said charging station.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bianco et al. (2016/0207408) as applied to claim 20 above, and further in view of Rodriguez (2018/0086216).
Claim 23: Bianco teaches the limitations of claim 20 as disclosed above. Bianco does not explicitly a portion of the at least one charging cable extends above a top surface of the boom and the charging station.
Rodriguez teaches a portion of at least one charging cable (403) extends above a top surface of the boom (400) and the charging station (Par.20) (Fig.4).


    PNG
    media_image1.png
    624
    698
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Rodriguez in the system of Bianco to have had allowed slack on the charging cable when pulled or returned (Par.16) to prevent the charging cable from being tangled or damaged inside the boom housing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tremblay et al. (2013/0169227) discloses a charging station (10) comprising a replaceable attachment (50) that supports at least one charging cable (66) (Par.62) (Fig.6A); Cornish (2014/0067660) discloses a charging station (1) comprising a boom (8) positioned at the top end of the charging station (1) and extends, wherein the .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262.  The examiner can normally be reached on M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 16, 2021